Citation Nr: 0823450	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for a service-
connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1957 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, continuing the veteran's noncompensable 
disability rating for his service-connected lumbar strain.  

The veteran requested a hearing before a Board Member at his 
local VA office, but elected to have an informal conference 
in lieu of his hearing in June 2006.  The summary of this 
conference has been incorporated with the claims file.  The 
veteran later requested a hearing before a Travel Board 
Member, but the veteran failed to report to this hearing in 
February 2007.  As such, the veteran's request for a hearing 
is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was service-connected for a lumbosacral strain in 
a March 1961 rating decision, effective as of August 24, 
1960.  The RO assigned a 0 percent disability rating under 
Diagnostic Code 5295.  In February 2005, the RO continued the 
veteran's noncompensable disability rating, but based the 
rating on Diagnostic Code 5237 due to changes in the VA 
Schedule for Rating Disabilities of the musculoskeletal 
system on September 26, 2003.  

The record indicates that the veteran hurt his back a number 
of times after his separation from active service.  A note 
from the Family Orthopedic Associates dated October 30, 1981 
establishes that the veteran complained of considerable low 
back pain after his vehicle was struck from behind while he 
was stopped.  Private treatment records from May 1986, August 
1986 and November 1987 all indicate that the veteran also 
injured his back while working in 1986.  According to the 
medical record of Dr. N.V. dated August 25, 1986, the veteran 
was lifting at work in January 1986 when he experienced "a 
severe burning pain in his low back which persisted."  A 
lumbar lamincectomy discectomy was performed on the veteran 
in November 1987.  

In addition to the above injuries, service medical records 
from August 1959 establish that the veteran suffered from 
lumbar back pain on a daily basis for approximately six 
months while on active duty.  According to the veteran, his 
pain was increasing in severity at this time, with occasional 
radiation to his neck and lower extremities.  The examiner 
noted that there was no inservice history of injury.  

No medical opinion has been provided opining as to the 
etiology of the veteran's current lumbar disorder, and the 
Board is unable to proceed with appellate review at this 
time.  Recent medical evidence appears to indicate that the 
veteran's current back pain with radiculopathy of the lower 
extremities is linked to the 1987 back surgery.  However, 
there has been no medical opinion offered to suggest whether 
the veteran's inservice lumbar strain was or was not a 
contributing factor for either the veteran's current lumbar 
disorder or the veteran's 1987 back surgery.  Such opinions 
must be provided before the Board can make a conclusion in 
this case.  

Finally, further notice should be provided to the veteran for 
his increased rating claim for a lumbar strain.  Notice has 
not been provided to the veteran since the decision of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A review of 
the record indicates that the veteran was not fully provided 
with the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) for his increased rating claim.  As such, 
the RO should provide the veteran with a new notification 
letter.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran notice 
in compliance with Vazquez-Flores, 
advising the claimant that he may submit 
evidence showing the effects of the 
worsening or increase in severity upon his 
employment and daily life, and examples of 
the types of medical and lay evidence the 
veteran may submit should be provided.  
Additionally, the RO should give the 
claimant notice of the criteria listed in 
Diagnostic Code 5237, and notify the 
claimant that, should an increase in 
disability be found, a disability rating 
will be determined by applying the 
relevant Diagnostic Code.

2. The veteran should be afforded the 
opportunity to identify or submit any 
alternative evidence which might assist 
him to substantiate the claims, including, 
but not limited to, employment clinical 
records during the period from 1975 to the 
present, insurance records, statements 
from employers, fellow employees, or 
others who may have observed relevant 
symptoms, examinations for education or 
insurance purposes, and the like.

3. The veteran should be afforded an 
orthopedic examination of the lumbar spine 
to determine the etiology and current 
severity of his spinal disorder.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  The examiner should 
provide an opinion as to the etiology of 
the veteran's current back disorder (i.e. 
whether current symptoms are related to 
service, post service events only, or 
whether it is too speculative to answer, 
among other things). 

If the cause of the veteran's current 
spinal disorder is found to be related to 
the veteran's 1987 back surgery, please 
opine as to whether it is at least as 
likely as not that the veteran's inservice 
lumbar strain contributed to the veteran's 
need for back surgery in 1987, or if it is 
more likely than not that the veteran's 
post-service injuries were responsible for 
his back surgery.  

If the veteran is found to have a lumbar 
disability related to his inservice lumbar 
strain upon examination, please provide 
full range of motion measurements for the 
veteran's thoracolumbar spine.  Also, the 
examiner should describe any abnormalities 
in the veteran's gait or spinal contour.  
Finally, the examiner should note if the 
following are present: ankylosis, muscle 
spasm, guarding, localized tenderness, or 
vertebral body fracture.  

The examiner should indicate whether the 
veteran currently suffers from 
radiculopathy, and if so, note which 
extremities are affected, the severity of 
the radiculopathy, and whether it is at 
least as likely as not that the veteran's 
radiculopathy is related to his inservice 
lumbar strain of 1961.  

A complete rationale must be provided for 
each opinion given.  

4. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



